Citation Nr: 1714637	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral plantar fasciitis.

2.  Entitlement to an initial rating in excess of 70 percent for minor neurocognitive disorder and depressive disorder with symptoms of anxiety and insomnia.  

3.  Entitlement to an effective date earlier than February 11, 2016 for the grant of service connection for minor neurocognitive disorder and depressive disorder with symptoms of anxiety and insomnia.

4.  Entitlement to an initial rating in excess of 20 percent for right upper extremity weakness, residuals of bilateral occipital hemorrhagic stroke, superior sagital sinus thrombosis.  

5.  Entitlement to an effective date earlier than February 11, 2016 for the grant of service connection for right upper extremity weakness, residuals of bilateral occipital hemorrhagic stroke, superior sagittal sinus thrombosis.  

6.  Entitlement to an initial rating in excess of 10 percent for right lower extremity weakness, residuals of bilateral occipital hemorrhagic stroke, superior sagital sinus thrombosis.  

7.  Entitlement to an effective date earlier than February 11, 2016 for the grant of service connection for right lower extremity weakness, residuals of bilateral occipital hemorrhagic stroke, superior sagital sinus thrombosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kersten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to May 1988 and from November 1988 to July 2008. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2008, the RO granted service connection for bilateral plantar fasciitis with a noncompensable rating, rated by analogy under the Diagnostic Code (DC) 5276 for Flatfoot, acquired (pes planus).  The Veteran appealed the noncompensable rating determination, and in December 2012, the Board denied the Veteran's claim for an initial compensable rating for her bilateral plantar fasciitis.  The Veteran appealed the Board decision to the Court of Appeals for Veterans Claims (Court).  In February 2014, the Court issued a Memorandum Decision affirming the Board's decision, but later granted the Veteran's motion for reconsideration of the matter, and withdrew its February 2014 decision.  

Then, in April 2014, on the basis of a Memorandum Decision, the Court vacated and remanded the portion of the December 2012 Board decision that denied an initial compensable rating for plantar fasciitis. 

In February 2015, the Board granted an initial evaluation of 10 percent under DC 5276, for moderate bilateral pes planus.  The Veteran appealed the decision, seeking a higher initial evaluation, and in November 2016, the Court issued a memorandum decision setting aside the February 2015 Board decision, remanding the case for further consideration.  Thus, the matter is now before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her service-connected bilateral plantar fasciitis is more disabling than currently evaluated.  The Veteran's service-connected plantar fasciitis is currently evaluated by analogy under the DC 5276 (pes planus), at 10 percent,  "moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral."   In the November 2016 memorandum decision, the Court found that the Board erred in not providing adequate reasons and bases for its choice of DC 5276 (pes planus) as the proper diagnostic code for rating the Veteran's plantar fasciitis.  In this regard, the Veteran seeks to have her disability considered for evaluation under DC 5284, Foot injuries, other.  

The Veteran has undergone three VA examinations to assess the severity of her service-connected bilateral plantar fasciitis, in April 2008, August 2010, and most recently in July 2011.  However, the Court's November 2016 Memorandum Decision found that none of the prior examiners explored the Veteran's explanation for her service connected plantar fasciitis being attributable to her physical training in service, and as such be considered an "overuse injury," a "repetitive injury," or an injury such as might have resulted from a "single incident of trauma," "as opposed to disabilities caused by, for example, degenerative conditions."  See Yancy v. McDonald, 27 Vet. App. 484, 491 (2016) and Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Thus, an additional VA examination is required to provide the necessary opinion so that a determination as to the suitability of the DC 5284 for foot injuries, and any other appropriate Diagnostic Code and evaluation criteria can be facilitated.  

Furthermore, the Board notes that, the Court recently issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), mandating new requirements for VA examinations of musculoskeletal disabilities in order to satisfy judicial review in initial and increased rating claims.  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, 28 Vet. App. 158; see also 38 C.F.R. § 4.59.  A review of the above-mentioned VA examinations reveals that these VA examinations do not comply with the new requirements outlined by the Court in Correia.  Accordingly, the Board finds that, on remand, the Veteran should be evaluated to determine the current nature and severity of her service-connected bilateral plantar fasciitis disability. 

With regard to issues 2 through 7, the Veteran submitted a notice of disagreement in July 2016 in which he indicated that he disagreed with all ratings assigned and all the effective dates assigned in a May 2016 rating decision.  It does not appear that the RO has yet issued a statement of the case addressing those issues.  Therefore, the appropriate Board action is to remand these issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected bilateral plantar fasciitis.  The claims file and a copy of this remand must be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history of her plantar fasciitis, to include a detailed history of the onset and development of symptoms.  The examiner is requested to provide the following: 

(a) The examiner should identify the nature and severity of all manifestations of the Veteran's bilateral plantar fasciitis. 

(b) The evaluation of the ankles/feet should include range of motion studies.  The examiner should address any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner should address at what point pain begins. Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.

(c) In addition, with respect to range of motion testing, (pursuant to Correia v. McDonald, 28 Vet. App. 158   (2016)) this should be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(d) The examiner should also describe the functional impact of the Veteran's bilateral plantar fasciitis.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

(e) The examiner should provide an opinion whether Veteran's service-connected plantar fasciitis is an injury, be it an "overuse injury," a "repetitive injury," a "single incident of trauma," or some other type of injury, as opposed to a disability caused by some other etiology.  

(f) The examiner should also address whether repetitive stretching or tearing of muscle fibers in the fascia at the sole of the foot constitutes injury.  

A complete rationale should be provided for all conclusions reached.

3.  Then, readjudicate the claim for a higher initial rating for bilateral plantar fasciitis, to include consideration of all applicable Diagnostic Codes.  If the action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

4.  Issue the Veteran a statement of the case on issues 2 through 7 above.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.  If an appeal is perfected, return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




